            Case 3:20-cv-00098-REP Document 257 Filed 05/26/20 Page 1 of 1 PageID# 5191
                                                                                                        Reset Form|             Print Form

                                        IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA


       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                        CRIMINAL RULE 57.4
                   In Case Number 3:20-cv-00098              Case Name Steves and Sons,Inc. v. JELD-WEN,Inc.
                   Party Represented by Applicant: JELD-WEN,Inc.

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia

                                                      PERSONAL STATEMENT


FULL NAME(no initials, please) Zharna Shah
Bar Identification Number 5411491                 State New York
Firm Name Kirkland & Ellis LLP
Firm Phone # (312)862-2000                    Direct Dial #(312)862-2582                         FAX # (312)862-2200
E-Mail Address zharna.shah@kirkland.com
Office Mailing Address 300 North LaSalle, ChicaqO; IL 60654

Name(s)offederal court(s) in which I have been admitted U.S. District Court for the Southern District of New York

I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.


I hereby certify that, within ninety (90) days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.


I am       am not ^ a full-time employee of the United States of America, and if so, request exemption from the admission fee.
                                                                                       /$/Zharna Shah
                                                                                       (Applicant's Signature)

I, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant's personal statement. I affirm that his/her personal and professional character and standing are good,and
petition the court to admit the applicant pro hac vice.
                                                    /s/Brian CRIopelle                                            May 22,2020
                                                    (Signature)                                                   (Date)
                                                    Brian C. Riopelle                                             36454
                                                             (Typed or Printed Name)                              (VA Bar Number)
Court Use Only:

Clerk's Fee Paid             or Exemption Granted

The motion for admission is GRANTED             ^      or DENIED



                                              /=/                 M                               May            , 2020
                         (Judge's Signature) Robert E. Payne                                   (Date)
                         Senior United States District Judge
